
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 732
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2012
			Mr. Franks of Arizona
			 (for himself, Mr. Sherman,
			 Mr. Wolf, Mr. Pitts, Mr.
			 Connolly of Virginia, Mr. Smith of New
			 Jersey, Mrs. Hartzler,
			 Mr. Van Hollen,
			 Mr. Burton of Indiana,
			 Mr. Brady of Pennsylvania,
			 Mr. Jones,
			 Ms. Buerkle,
			 Mr. Kelly,
			 Mr. Calvert,
			 Mr. Bilirakis,
			 Mr. Forbes,
			 Mr. Aderholt,
			 Mr. Scalise,
			 Mr. Harris,
			 Mr. Sensenbrenner,
			 Mr. Pompeo,
			 Mr. Walberg,
			 Mr. McIntyre,
			 Mr. Canseco,
			 Mr. Lamborn,
			 Mr. Poe of Texas,
			 Mr. Peters,
			 Mr. Marino,
			 Mr. Huelskamp,
			 Mr. Shuler,
			 Mr. Gowdy,
			 Mr. Sires, and
			 Ms. Eshoo) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the protection of the rights
		  and freedoms of religious minorities in the Arab world.
	
	
		Whereas Article 18 of the Universal Declaration of Human
			 Rights recognizes that [e]veryone has the right to freedom of thought,
			 conscience and religion; this right includes freedom to change one's religion
			 or belief, and freedom, either alone or in community with others and in public
			 or in private, to manifest one's religion or belief in teaching, practice,
			 worship and observance;
		Whereas Article 18 of the International Covenant on Civil
			 and Political Rights states that Everyone shall have the right to
			 freedom of thought, conscience and religion. This right shall include freedom
			 to have or to adopt a religion or belief of his choice, and freedom, either
			 individually or in community with others and in public or private, to manifest
			 his religion or belief in worship, observance, practice and
			 teaching.;
		Whereas, since January 2011, popular uprisings and
			 movements for democratic change have swept the Arab world, including Egypt,
			 Tunisia, Libya, Yemen, and Syria;
		Whereas many democratic reformers in the Arab world
			 expressed aspirations for religious freedom, tolerance, and peace;
		Whereas in recent months, in the midst of political
			 transition and uncertainty in many Arab countries, minority ethno-religious
			 communities have come under repeated and deadly attack;
		Whereas, on January 1, 2011, a suicide bomber attacked the
			 Saint George and Bishop Peter Church in Alexandria, killing 21 Coptic
			 Christians, an ancient Egyptian religious faith community that accounts for
			 over 10 percent of the country’s population of 82,000,000;
		Whereas, on October 9, 2011, tens of thousands of Coptic
			 Christians along with Muslims took to the streets in the Maspero section of
			 Cairo to protest Egypt’s interim military government’s failure to protect them
			 from attacks on churches, and, in response, were attacked by the Egyptian
			 military and security forces in one of the deadliest assaults on the community
			 since the revolution began, with at least 25 Christians killed and more than
			 300 Copts and Muslims injured;
		Whereas, on October 9, 2011, more violence was incited by
			 Egyptian television when Egyptians were called upon to protect the
			 army against the peaceful protests of the Christians;
		Whereas the ruling Supreme Council of the Armed Forces
			 promised an independent investigation into the events surrounding the October
			 9, 2011, massacre, yet no action has been taken to date to punish the
			 perpetrators of the massacre;
		Whereas, on October 16, 2011, in the Upper Egyptian town
			 of Mallawi, 17-year-old Ayman Labib, when he could not remove a cross tattooed
			 on his wrist, was brutally attacked and murdered by students in his class who
			 were incited by his teacher;
		Whereas attacks against the Coptic Christian community
			 have continued unabated since the revolution began, with the government
			 creating a climate of impunity by providing little justice or protection from
			 these attacks;
		Whereas, since March 2011, tens of thousands of Copts have
			 reportedly left Egypt, increasing the trends of refugees fleeing from
			 Egypt;
		Whereas, on October 31, 2010, the deadliest ever recorded
			 attack on Iraqi Christians occurred at the Sayidat al-Nejat Catholic Cathedral
			 in central Baghdad, where militants stormed the church and held parishioners
			 hostage for several hours, and later detonated 2 suicide vests filled with ball
			 bearings, killing 58 and wounding 78 parishioners, including 3 priests;
		Whereas since the Iraq War began, over one-half of Iraq’s
			 Christian population has disappeared, been killed, or been forced into flight
			 by terrorist groups, thereby threatening the very existence of this ancient
			 community in Iraq;
		Whereas the United States Department of State’s
			 July–December 2010 Religious Freedom Report found that the Iraqi Christian
			 population is approximately half of its 2003 level, a staggering loss of
			 communities that date back thousands of years;
		Whereas the United States Commission on International
			 Religious Freedom has reported that marginalization, discrimination, threats of
			 death, kidnapping for ransom, and attacks and murders by terrorists have
			 threatened the elimination of Iraq’s Assyrians, Chaldeans, Syriacs, and other
			 ancient ethno-religious communities such as the Mandaeans and Yezidis;
			 and
		Whereas the Arab Spring’s democracy advocates will not be
			 safe to express themselves or achieve the benefits of a stable, peaceful, and
			 transparent democracy until religious freedom for all, including religious
			 minorities, and the freedoms that parallel those rights, such as freedom of
			 association, expression, and equal protection under the law are enshrined in
			 any future legal or political reforms in countries throughout the region: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes, in light of the upheaval
			 brought by the Arab Spring, that religious freedom is critical to
			 democratization, so that all people can freely associate, speak, and peacefully
			 participate equally in the political process, and that religious minorities are
			 protected during this time of transition in the region;
			(2)calls upon the
			 Arab League and the Organization of Islamic Cooperation to press all member
			 nations to protect the rights of religious minorities within their borders and
			 treat those minorities as equal citizens, which includes the vigorous
			 prosecution of any crimes against them;
			(3)urges the United States Government to lead
			 an international effort to support legal and political reforms for the equal
			 protection of religious freedom for all as a foundation for a stable, peaceful,
			 and lasting democracy in the region by—
				(A)making legal protection for the freedom of
			 religion and for all who peacefully practice their faith a top priority in all
			 meetings with senior foreign officials, communicating the message that foreign
			 officials must—
					(i)end
			 the climate of impunity when religious minorities are attacked;
					(ii)vigorously
			 prosecute those individuals truly responsible for the attacks; and
					(iii)ensure equality
			 under the law for all people to adopt a religion or belief of their choice, to
			 change that religion or belief, and to manifest their religious beliefs in
			 worship, observances, practice, and teaching;
					(B)supporting and
			 directing United States officials with international programs in the Middle
			 East to work with officials, civil society actors, and ethno-religious
			 communities to educate all sectors of society that religious freedom provides a
			 foundation for the democratic freedoms they seek to achieve;
				(C)supporting greater
			 Internet freedom throughout the region to provide the opportunity for access to
			 information and the free exchange of ideas; and
				(D)encouraging the
			 protection of places of worship and historic religious and cultural sites
			 against terrorist attacks;
				(4)encourages the Supreme Council of the Armed
			 Forces and the newly elected Egyptian President to ensure that the constituent
			 assembly will draft a new constitution that is representative of all parts of
			 Egyptian society, including religious minorities;
			(5)calls on the
			 appointees of Egypt’s constituent assembly to enshrine the internationally
			 recognized principles of freedom of religion and freedom of expression into the
			 new constitution;
			(6)calls upon the Government of Egypt and the
			 newly elected Egyptian President to prosecute acts of violence against
			 Christians and make their protection an urgent priority; and
			(7)calls upon the
			 local and federal governments of Iraq to prosecute acts of violence against
			 Iraqi Christians, and make the protection of ancient ethno-religious minorities
			 in Iraq an urgent priority.
			
